27 Mich. App. 169 (1970)
183 N.W.2d 377
PEOPLE
v.
FRY
PEOPLE
v.
MARTIN
Docket Nos. 7,664, 7,845.
Michigan Court of Appeals.
Decided October 5, 1970.
Leave to appeal denied April 13, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, James K. Miller, Prosecuting Attorney, and Donald A. Johnston, III, Chief Appellate Attorney, for the people.
Theodore Earl Dunn, for defendant John Robert Martin on appeal.
Gordon A. Doherty for defendant Donald Lavern Fry on appeal.
*170 Before: T.M. BURNS, P.J., and FITZGERALD and BYRNS,[*] JJ.
Leave to appeal denied as to Fry April 13, 1971.
PER CURIAM.
Defendants were found guilty of unarmed robbery following a jury trial. MCLA § 750.530 (Stat Ann 1954 Rev § 28.798). This appeal is brought as of right.
Five issues are sought to be raised on appeal concerning the conduct of the trial and the jury instructions. The issues which are sought to be raised regarding the conduct of the trial were not raised in the trial court and they cannot be raised for the first time on appeal. Although the opportunity to object to the instructions was given below, no objection was made by the defendants; none may be raised now unless to prevent a clear injustice. People v. Ray Clifton Smith (1969), 20 Mich App 243, 245; People v. Omell (1968), 15 Mich App 154; People v. Keiswetter (1967), 7 Mich App 334; People v. Dexter (1967), 6 Mich App 247; People v. Rimson (1966), 3 Mich App 713; People v. Willis (1965), 1 Mich App 428. There was no clear injustice here and the instructions read as a whole fairly instructed the jury as to the law governing the case. People v. Charles Jackson (1970), 21 Mich App 132; People v. Fred W. Thomas (1967), 7 Mich App 519.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.